Case 2:19-cv-00384-RSP Document 21 Filed 06/02/20 Page 1 of 1 PageID #: 118




                                 UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION




  Longhorn HD LLC.
                                                      §
                                                      §
  vs.                                                 § CASE NO. 2:19-cv-00384-JRG

  Check Point Software Technologies Ltd.
                                                      §
                                                      §




                                        ORDER OF REFERENCE


          IT IS EREBY ORDERED that this case be eferred to Hono able Roy S. Payne

                              , United States Magist ate Judge, for all fu ther proceedings and the entry of

  judgment in accordance with 28 U.S.C. Section 636(c) and the foregoing consent of the parties.
